DETAILED ACTION

This communication is in response to Application No. 17/892,440 filed on 8/22/2022. The preliminary amendment presented on 8/22/2022, which amends claims 2, 3, and 18, cancels claims 21-30, and provides change to the specification, is hereby acknowledged. Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/2022 is being considered by the examiner.

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:
In claim 1, line 3, the phrase “an asset URL” should be corrected as –an asset Uniform Resource Locator (URL)--. Similar correction should be made for claim 18; and
In claim 18, line 3, the phrase “ABR content,” should be corrected as –adaptive bit rate (ABR) content--.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,445,271 (hereinafter Patent ‘271). 
Patent ‘271 is identical to applicant’s claims as follows:
Applicant’s claims 1 and 18
Patent ‘271 claims 1 and 18
A method for tracking client playback events when playing an asset specified in a manifest for streaming adaptive bit rate (ABR) content, comprising:
A method for tracking client playback events when playing an asset specified in a manifest for streaming adaptive bit rate (ABR) content, comprising: 
generating, with a manifest manipulator, a manifest that includes (i) an asset URL inserted at a marker denoting a placement opportunity in a content manifest requested by a client, the asset URL specifying a link to a file that includes an asset and (ii) one or more callback URLs for tracking playback events to be returned by the client when a specified playback event is performed by the client while playing the asset;
generating, with a manifest manipulator, a manifest that includes (i) an asset Uniform Resource Locator (URL) inserted at a marker denoting a placement opportunity in a content manifest requested by a client, the asset URL specifying a link to a file that includes an asset and (ii) one or more callback URLs for tracking playback events to be returned by the client when a specified playback event is performed by the client while playing the asset;
using the manifest manipulator to send the manifest to the client;
using the manifest manipulator to send the manifest to the client;
receiving at least one of the callback URLs indicating that the client has performed the playback event specified by the at least one callback URL;
receiving at least one of the callback URLs indicating that the client has performed the playback event specified by the at least one callback URL;
responsive to the receipt of the at least one callback event, obtaining, with a tracking proxy associated with the manifest manipulator, a tracking URL to be sent to at least one asset decision system participating in an asset decision process that resulted in providing the asset URL to the manifest manipulator; and
responsive to the receipt of the at least one callback event, obtaining, with a tracking proxy associated with the manifest manipulator, a tracking URL to be sent to at least one asset decision system participating in an asset decision process that resulted in providing the asset URL to the manifest manipulator; and
sending the tracking URL from the tracking proxy to the at least one asset decision system.
sending the tracking URL from the tracking proxy to the at least one asset decision system.


Rest of dependent claims 2-17 and 19-20 are identical to claims 2-17 and 19-20 of Patent ‘271 respectively. 
This is a statutory double patenting rejection.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597. The examiner can normally be reached Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
December 14, 2022